In an action to foreclose a second mortgage, defendants James Thomas Farrell, Elizabeth Ann Farrell and F. & J. Industries, Inc., appeal (1) as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated June 20, 1984, as denied their motion to vacate a judgment of foreclosure entered upon their default in answering, and (2) from an order of the same court (McGinity, J.), dated October 25, 1984, as denied their renewed motion to vacate the referee’s report and the judgment of foreclosure based thereupon.
Order dated June 20, 1984 affirmed insofar as appealed from, and order dated October 25, 1984 affirmed.
Respondent is awarded one bill of costs.
Special Term properly exercised its discretion in denying appellants’ motion and renewed motion to vacate the judgment of foreclosure and the referee’s report entered upon their default (see, Gutbrodt v Gutbrodt, 64 AD2d 991; State Bank v Guiseppi Estates, 44 AD2d 878). Mangano, J. P., Rubin, Lawrence and Fiber, JJ., concur.